Citation Nr: 0718936	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-08 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to November 
1966, and from October 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In July 2005, the veteran testified at a Travel Board 
hearing.  In December 2006, the Board sent correspondence to 
the veteran informing him that the Veterans Law Judge who 
conducted his hearing was no longer employed by the Board.  
The letter notified the veteran that he could request a new 
hearing before the Board if so desired.  The letter also 
indicated that if no response was received within thirty days 
from the date of the letter, the Board would assume that he 
did not want another hearing.  The veteran has not responded 
to this letter.


FINDINGS OF FACT

1.  The veteran's current hypertension was not manifested 
until many years after service and is not related to active 
duty service or any incident therein.

2.  The veteran's hypertension was not caused or aggravated 
by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in January 2003 and in February 2006, as well as other 
letters, the rating decision and statements of the case, 
advised the veteran of the foregoing elements of the notice 
requirements.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the veteran has received two VA 
examinations herein.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The veteran asserts on appeal that he is entitled to service 
connection for hypertension.  Specifically, he contends that 
he incurred or aggravated such disorder as a result of his 
service-connected diabetes mellitus, type II.  In support of 
his claim, he testified that he was first diagnosed with 
diabetes mellitus, type II, and was later diagnosed with 
hypertension.

The veteran served on active duty in the Air Force from March 
1963 to November 1966, and from October 1967 to November 
1968.  He has previously established service connection for 
diabetes mellitus, type II, rated as 20 percent disabling; 
residuals of surgery of the middle finger of the left hand, 
rated as noncompensably disabling; and bilateral cataracts 
associated with diabetes mellitus, also rated as 
noncompensably disabling.

The veteran's service medical records do not contain any 
references to symptoms, findings, or diagnoses of 
hypertension.  A record dated in November 1964 contains a 
diagnosis of postural hypotension after the veteran felt 
faint while standing, but hypertension was not diagnosed.  
The report of a medical examination conducted in October 1966 
for the purpose of his separation from his first period of 
service noted that clinical evaluation of the heart and 
vascular system was normal.  His blood pressure was 122/74.  
A report of medical history given by the veteran at that time 
shows that he denied having high blood pressure.  

Similarly, upon separation from his second period of service 
in November 1968, examination of the vascular system was 
again normal, with a blood pressure reading of 108/82.  The 
veteran again gave a medical history in which he denied 
having high blood pressure.

There are no medical treatment records pertaining to 
hypertension until many years after separation from service.  
A Social Security Administration decision, dated in November 
1983, contains a summary of medical evidence pertaining to 
the veteran's condition at that time; however, there is no 
mention of hypertension.

A private medical record dated in December 1998 reflects that 
the veteran had elevated blood pressure readings and 
hypertension was diagnosed.  The same treatment report noted 
a diagnosis of diabetes mellitus, type II.  None of the 
treatment records contain any medical opinion linking the 
hypertension to service.  

The report of a diabetes mellitus examination conducted by VA 
in April 2002 concluded with a diagnosis was Type 2 non-
insulin dependent diabetes mellitus.  The examination report 
also noted that there was no evidence of cardiac, vascular, 
or nephrologic complications.

The report of a hypertension examination conducted by VA in 
May 2003 shows that the examiner noted that the veteran had 
been diagnosed in 1998 with essential hypertension, with 
symptoms of pre-syncope.  The veteran had not had any 
symptoms of hypertension or of its treatment since then and 
continued to take medications.  On examination, the veteran's 
blood pressure reading was 138/76 seated, 140/76 standing, 
and 140/74 supine.  The VA examiner concluded that the 
veteran had essential hypertension which was currently under 
fair control with medication.  He also stated "[p]lease note 
that this is specifically NOT secondary to his diabetes 
mellitus as they were diagnosed simultaneously."  

The report of a diabetes examination conducted by the VA in 
May 2003 concluded with a diagnosis of diabetes mellitus, 
type II, without evidence currently of any end organ damage.  

During the hearing held in July 2005, the veteran testified 
that he believed that his hypertension was related to his 
diabetes mellitus.  He recounted that he first got diabetes 
and then got hypertension.  He reported that he had served in 
Vietnam and had been exposed to Agent Orange.  

In July 2006, a VA examination for hypertension was 
conducted.  The VA examiner noted that the veteran had been 
diagnosed with essential hypertension since 1998, and that 
this condition was under control with medication.  The VA 
examiner then opined that it was "less likely than not" 
that the veteran's hypertension had been impacted in any 
manner by the veteran's service-connected diabetes mellitus, 
type II.  The VA examiner further noted that these two 
conditions were diagnosed at the same time in 1998.

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
hypertension became manifest or otherwise originated during 
his period of service or within one year of service 
separation.  The Board notes that the veteran's service 
medical records make no reference to complaints of or 
treatment for hypertension.  Separation examination showed 
that clinical evaluation of the heart and vascular system was 
normal on separation from each of the two periods of service.  
The current treatment records do not contain any indication 
that the hypertension had its onset during service or is 
related to any incident in service such as exposure to 
herbicides.    

There is also no evidence of the presence of hypertension 
within a year after separation from service.  The veteran's 
medical treatment records show that his current diagnoses 
include hypertension; however, the records are dated many 
years after separation from service.  Specifically, the first 
diagnosis of this condition is not shown until 1998, nearly 
twenty years after the discharge from the service. Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

The clinical and other probative evidence of record also 
fails to satisfactorily indicate an etiological relationship 
between the veteran's hypertension and his service-connected 
diabetes mellitus, type II.  Both medical opinions of record 
on this very question, consisting of the VA examination 
reports in May 2003 and in July 2006, weigh against the 
claim.     

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board notes that the 
veteran has alleged in testimony and statements on appeal 
that his hypertension problems originated or were aggravated 
during his period of service or, in the alternative, were 
incurred or aggravated as a result of his service-connected 
disabilities.  However, the veteran's statements and 
testimony, as a lay person, is not competent evidence to 
assert that a relationship exists between his period of 
service and such disorder, that such disorder is 
etiologically related to his service-connected disorder 
diabetes, or to otherwise assert medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's hypertension became manifest or otherwise 
originated during the veteran's period of service.  The 
probative medical evidence fails to establish any 
relationship or nexus between such a disorder and the 
veteran's period of service.  The preponderance of the 
competent evidence of record also shows that such disorder is 
not etiologically related to or aggravated by the veteran's 
service-connected diabetes mellitus or other service-
connected disabilities.  Two medical opinions received in 
this matter have found no such relationship.  Therefore, the 
Board concludes that hypertension was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  


ORDER

Service connection for hypertension is denied.


____________________________________________
JOY A. MCDONAD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


